Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Pandey et at. (US 2012/0051930; hereinafter "Pandey") in view of Mahle et al. (US 9,863,251; hereinafter "Mahle"), and further in view of Leavitt (US 3,047,268) which teaches a compressor having a disk and blade, wherein the blade h as a platform with first and second bumps and wherein the first bump has a first flat slope and the second bump has a curved slope different than the first slope. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, wherein the lower surface of the platform comprises two projections spaced apart at position corresponding to the second portion which project toward the outer circumference of the rotor disk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745